At the close of last term this cause was set for submission for October 30th, and the parties notified and submitted as assigned. Appellants filed their briefs here October 28th, without complying with the rules and said briefs should not have been filed. Appellee also on October 30th filed briefs, stating case had not been briefed, and asking for affirmance without considering the record. Afterwards appellee filed motion to strike out appellants' briefs. Appellants have answered said motion with a showing of a verbal agreement to waive filing and that counsel for appellants overlooked the setting for submission and because busy in other matters had neglected to prepare briefs until a few days before submission. It is unfortunate that such situations occur. If appellants had prepared their briefs in time for appellee to have answered same, we would be disposed to waive the rule and permit the briefs of appellant to be filed; but in the present situation we do not believe we would be justified in permitting appellants' briefs to be filed, and thus consider the case without appellee having an opportunity to brief the case. It may be that appellants have a meritorious appeal, but, if they have failed to prosecute it, they should suffer, rather than appellee's case should be considered without a hearing, without fault on the part of appellee. The orderly and proper administration of the business of this court requires some observance of its rules. The motion must be sustained. No fundamental error appearing, the judgment of the trial court is affirmed.